H. Brown, J.,
dissenting. I respectfully dissent. In this case, R.C. 2929.01(C) prohibits the trial judge from suspending the required six-month sentence of actual incarceration. Further, the trial judge may not relieve the defendant of mandatory actual incarceration by putting the defendant on probation during the six-month period. Neither appellant nor appellee disputes this result. It follows from the clearly expressed legislative intent that certain periods of actual incarceration are mandated for certain crimes.
However, the majority has adopted a rule that goes much further than necessary to carry out the legislative intent. Put simply, the majority has found that where a sentence includes as a portion thereof a period of “actual incarceration” (whether the actual incarceration be three days, three months or three years), the trial court is powerless to suspend execution of the other parts of the sentence which are in addition to the mandatory actual incarceration. In multiple-count cases, where offenses requiring actual incarceration are combined with those not requiring actual incarceration, the rule adopted by the majority becomes especially aberrational.
To reach these incongruous results, the majority seizes upon R.C. 2951.02(F) which states:
“An offender shall not be placed on probation or otherwise have his sentence of imprisonment suspended pursuant to division (D)(2) or (4) of section 2929.51 of the Revised Code when any of the following applies:
“(5) The offender is not eligible for probation or shock probation pursuant to division (C) of section 2903.06 or 2903.07 of the Revised Code or is *65sentenced to a term of actual incarcerar tion.” (Emphasis added.)
The answer to the majority is contained in the analysis supporting the unanimous decision by the Court of Appeals for Montgomery County. That court reasoned:
“Essentially, it is the position of the state of Ohio that R.C. 2951.02 (F)(5) is inconsistent with R.C. 2929.51(A) and to that extent repeals the provision for modification of sentence quoted above. We disagree.
“The language of R.C. 2951.02 (F)(5) departs in specified cases from the settled formula of sentence modification. To carry out the clear and reasonable purpose expressed by the legislature, however, statutes which relate to the same subject matter are to be construed in pari materia to achieve the result intended. See, e.g., State v. Abney (May 4, 1981), Greene App. No. 1157, unreported. The inconsistency which the state argues appears only on surface examination. When these two statutes are construed together, the provision of R.C. 2951.02(F)(5) is consistent and compatible with the general sentence modification provision of R.C. 2929.51 (A). In a case which is factually very similar to the case subjudice, the Ohio Supreme Court held that * * a person convicted under R.C. 2925.03(A) (7), a second degree felony, must spend at least six months in a state penitentiary or reformatory, and the sentencing judge has no discretion to modify this period of actual incarceration by implementing R.C. 2929.51(A).’ State v. Oxenrider (1979), 60 Ohio St. 2d 60, 62. (Emphasis added.) It is our view that the trial court had the authority to grant probation to this defendant, but his release from custody under probation cannot take effect until he has served his mandatory period of actual incarceration. See State v. Boggs (Jan. 19, 1984), Montgomery App. No. 8358, unreported (concurring opinion by Weber, J.). Contra State v. Ruth (Mar. 16, 1983), Hamilton App. No. C820355, unreported.”
I agree with the court of appeals and therefore would not overrule its decision.